             Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TRUSTMARK INSURANCE                                       Civil Action No.: _____________
COMPANY,

                        Plaintiff,

                v.                                                   COMPLAINT

THE BRYN MAWR TRUST COMPANY,                                 JURY TRIAL DEMANDED

                        Defendant.

        The Plaintiff, Trustmark Insurance Company (“Trustmark”), by its attorneys, as

and for its Complaint herein against the Defendant The Bryn Mawr Trust Company

(“Bryn Mawr Trust”), alleges the following:

                                             PARTIES

        1.      Trustmark is an insurance corporation duly organized and existing under the laws

of the State of Illinois, having its principal place of business in Lake Forest, Illinois.

        2.      Bryn Mawr Trust is a corporation duly organized and existing under the

laws of the State of Pennsylvania, having its principal place of business in Bryn Mawr,

Pennsylvania.

                                 JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), and 15 U.S.C. § 1121 because it arises under the Lanham Act, 15 U.S.C. §§

1051, et seq., as well pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201.




83269796
            Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 2 of 9




       4.      Venue is proper in the Eastern District of Pennsylvania pursuant to 28

U.S.C. § 1391(b) because a substantial part of the events giving rise to this controversy

occurred in Pennsylvania, and because the parties transact business in this District and are

therefore subject to personal jurisdiction in the Eastern District of Pennsylvania.

                 FACTS COMMON TO ALL CLAIMS FOR RELIEF

        Trustmark’s Business and Use of the Term “Small Business Benefits”

       5.      Trustmark, for itself and/or through its licensees, has been providing,

among other things, life and disability insurance underwriting services in connection with

the trademark TRUSTMARK since at least May 1986, as evidenced in U.S. Trademark

Registration No. 1,427,794 attached hereto as Exhibit A.

       6.      In addition to insurance underwriting services, since at least October 2003,

Trustmark, for itself and/or through its licensees, has been using the trademark

TRUSTMARK in connection with underwriting and administration of insurance

and benefit plans in the fields of life, health, accident, and medical, as evidenced in the

following U.S. Trademark Registration Nos., attached hereto as Exhibit B: 3,047,592 for

TRUSTMARK VOLUNTARY BENEFIT SOLUTIONS; 3,054,133 for TRUSTMARK

GROUP INSURANCE; and 4,736,654 for TRUSTMARK CRITICAL LIFEEVENTS.

       7.       Trustmark, for itself and/or through its licensees, markets its administration

services for employee benefit plans, including medical benefit plans, dental benefit plans,

vision benefit plans, long term disability benefit plans, life insurance benefit plans, and

employee assistance programs, to employers.


                                              2
            Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 3 of 9




       8.      Trustmark, for itself and/or through its licensees, has been marketing and

providing its administration services for employee benefits plans to small business

employers throughout the United States and has been describing such service offerings as

small business benefits for many years.

       9.      On May 29, 2018, Trustmark filed U.S. Trademark Application Serial No.

87/938,886 for TRUSTMARK SMALL BUSINESS BENEFITS for insurance brokerage

and insurance administration services (the “Trustmark Application”).

       10.     On September 6, 2018, during prosecution of the Trustmark Application by

the United States Patent and Trademark Office (USPTO), the Examining Attorney

assigned to the Trademark Application requested that Trustmark agree to a disclaimer of

the term SMALL BUSINESS BENEFITS apart from the mark as a whole, as shown in

the email correspondence between the Examining Attorney and Trustmark’s counsel of

record on the Trademark Application in Exhibit C.

       11.     The Examining Attorney’s request for a disclaimer was pursuant to: (a) 15

U.S.C. § 1056, which provides that the “[Trademark Office] Director may require the

applicant to disclaim an unregisterable component of a mark otherwise registrable;” and

(b) Trademark Manual of Examining Procedure (TMEP) § 1213.03(a), which provides

that “Typically, an unregisterable component of a registrable mark is the name of the

goods or services, other matter that does not indicate source, matter that is merely

descriptive or deceptively misdescriptive of the goods or services, or matter that is

primarily geographically descriptive of the goods or services.”


                                             3
         Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 4 of 9




       12.    Trustmark agreed with the Examining Attorney that the term “SMALL

BUSINESS BENEFITS” is descriptive of the insurance brokerage and insurance

administration services recited in the Trademark Application and, therefore, agreed to the

request for the disclaimer of the term.

       13.    If Trustmark did not agree to the Examining Attorney’s request for a

disclaimer, the Examining Attorney would issue an Office Action refusing registration of

the applied-for mark on the basis that it included descriptive terms that were

unregisterable on the Principal Register, as stated in the email shown in Exhibit C

referencing that a formal Office Action could be avoided if Trustmark agreed to the

disclaimer.

       14.    The USPTO entered the disclaimer of “SMALL BUSINESS BENEFITS”

in the Trustmark Application via Examiner’s Amendment on September 6, 2018 and

subsequently issued a Notice of Allowance of the Trademark Application on January 1,

2019, as shown in relevant prosecution history in Exhibit D.

       15.    The Examining Attorney additionally noted in the Examiner’s Amendment

that the Examining Attorney had searched the USPTO’s database of registered and

pending marks and found no conflicting marks that would bar registration on the

Principal Register.

    Bryn Mawr Trust’s Business and Use of the Term “Small Business Benefits”




                                             4
         Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 5 of 9




       16.    On information and belief, Bryn Mawr Trust is a Pennsylvania based

business that provides banking services and has approximately 30 locations in

Pennsylvania, one location in New Jersey, and one location in Delaware.

       17.    On information and belief, Bryn Mawr Trust uses the term “small business

benefits” to describe its banking services offered to small businesses, as shown in Exhibit

E.

       18.    On information and belief, Bryn Mawr Trust is the owner of U.S.

Trademark Registration No. 3,624,918 on the Supplemental Register for SMALL

BUSINESS BENEFITS for banking services, as shown in Exhibit F attached hereto (the

“BMT Registration”).

       19.    The trademark application that resulted in the BMT Registration was

originally applied for on the Principal Register. The USPTO refused registration of the

mark SMALL BUSINESS BENEFITS on the Principal Register on the basis of being

merely descriptive of the corresponding banking services. Bryn Mawr Trust

subsequently amended the application to the Supplemental Register as a result of the

descriptiveness refusal. Copies of the corresponding prosecution history of the BMT

Registration are attached hereto as Exhibit G. Pursuant to 15 U.S.C. § 1091-1096 and

TMEP § 801.02(b), marks on the Supplemental Register are excluded from receiving the

advantages of marks on the Principal Register including, without limitation, the

presumptions of validity of the mark, ownership of the mark, exclusive right to use the

mark, and acquired distinctiveness.


                                             5
          Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 6 of 9




       20.    Byrn Mawr Trust’s use of the term SMALL BUSINESS BENEFITS, as

described in the BMT Registration, has not acquired distinctiveness, has not been

exclusively used by Bryn Mawr Trust, and does not distinguish the source of Bryn Mawr

Trust’s services. Specifically, as shown in Exhibit H, there are a plethora of third party

uses of the term “small business benefits,” and substantially similar terms, to describe

banking, insurance, and benefits plans marketed to small businesses.

       21.    As alleged above, during examination of the Trustmark Application, the

Examining Attorney searched the USPTO database of federal registrations and pending

applications, which included the BMT Registration on the Supplemental Register, and the

Examining Attorney did not identify any conflicting marks.

                Bryn Mawr Trust’s Threatened Claim of Infringement

       22.    On December 17, 2018, via the letter attached hereto as Exhibit I, Bryn

Mawr Trust informed Trustmark that Bryn Mawr Trust contends that Trustmark’s use of

the term “small business benefits” for insurance services creates a likelihood of confusion

with Bryn Mawr Trust’s banking services. Bryn Mawr Trust demanded that Trustmark

cease using the term “small business benefits” and demanded that Trustmark execute an

agreement providing that Trustmark would cease using the term or be subject to damages,

costs, and attorneys’ fees. Bryn Mawr Trust further stated that if Trustmark failed to

execute the proposed agreement, Bryn Mawr Trust would take additional steps including

litigation.

                             FIRST CLAIM FOR RELIEF
                            Declaration of Non-Infringement

                                             6
           Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 7 of 9




         23.   Trustmark hereby alleges and incorporates by reference the allegations of

Paragraphs 1 through 22 above.

         24.   There exists a substantial, present, and justiciable controversy between

Trustmark and Bryn Mawr Trust regarding Trustmark’s use of the term “small business

benefits” and Trustmark’s application to register the term TRUSTMARK SMALL

BUSINESS BENEFITS.

         25.   The Trustmark Application for TRUSTMARK SMALL BUSINESS

BENEFITS has been allowed by the USPTO with a disclaimer of the descriptive term

“SMALL BUSINESS BENEFITS.” Trustmark’s use of the term “small business

benefits” and registration of TRUSTMARK SMALL BUSINESS BENEFITS is not

likely to cause confusion or mistake, or deceive as to the source of any goods or services,

or as to any affiliation, connection, or association between Trustmark and Bryn Mawr

Trust.

         26.   The term “small business benefits” is merely descriptive of both banking

and insurance services and does not denote any one source of services.

         27.   As alleged above, Byrn Mawr Trust’s use of the term SMALL BUSINESS

BENEFITS, as described in the BMT Registration, has not acquired distinctiveness, has

not been exclusively used by Bryn Mawr Trust, and does not distinguish the source of

Bryn Mawr Trust’s services. As shown in Exhibit H, there are a plethora of third party

uses of the term “small business benefits,” and substantially similar terms, to describe

banking, insurance, and benefits plans marketed to small businesses.


                                              7
              Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 8 of 9




         28.     On information and belief, since issuance of the BMT Registration on the

Supplmental Register, Bryn Mawr Trust has not taken any steps to reapply for the mark

on the Principal Register, which would require a claim of continuous and exclusive use of

the mark.

         29.     The USPTO’s position is also that the term “small business benefits” is

descriptive of insurance services, as evidenced by the disclaimer of such term which was

required by the USPTO during prosecution of the Trustmark Application, as explained

above.

                                         Prayer for Relief

         WHEREFORE, Trustmark prays for the following relief:

         1.      For a trial by jury on all issues so triable.

         2.      A judgment declaring that Trustmark’s, and its licensees’, use of the terms

“small business benefits” and TRUSTMARK SMALL BUSINESS BENEFITS do not

infringe Bryn Mawr Trust’s claimed trademark rights in the term SMALL BUSINESS

BENEFITS or the BMT Registration;

         3.      Such other and further relief as the Court may deem just and proper.




                                                  8
          Case 2:19-cv-00077-GAM Document 1 Filed 01/07/19 Page 9 of 9




Dated: Philadelphia, Pennsylvania
       January 7, 2019

                                                   FOX ROTHSCHILD, LLP


                                             By:
                                                   Brian A. Berkley, Esq. (PA ID# 200821)
                                                   bberkley@foxrothschild.com
                                                   Ryan N. Miller, Esq. (PA ID# 310126)
                                                   rmiller@foxrothschild.com
                                                   2000 Market Street, 20th Floor
                                                   Philadelphia, Pennsylvania 19103
                                                   Telephone: (215) 299-2000
                                                   Facsimile: (215) 299-2150

                                                   Attorneys for Plaintiff
                                                   Trustmark Insurance Company



Of Counsel

Kim Gatling, Esq. (pro hac vice application to be filed)
kgatling@foxrothschild.com
Rick Coughlin, Esq. (pro hac vice application to be filed)
rcoughlin@foxrothschild.com
300 N. Greene Street, Suite 1400
Greensboro, North Carolina 27401
Telephone: (336) 378-5200
Facsimile: (336) 378-5400




                                                9
